El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El apelante fue acusado de un delito de homicidio volun-tario, cometido “maliciosa y voluntariamente, y con ocasión de una súbita pendencia y arrebato de cólera.”
Celebrado el juicio ante jurado, rindió éste veredicto de culpabilidad, con solicitud de clemencia. La corte impuso al acusado la pena de un año de presidio con trabajos forzados.
El presente recurso se basa en la alegación de que el ve-redicto rendido por el jurado es contrario al peso de la prueba.
De acuerdo con la prueba del fiscal, el acusado trabajaba como dependiente en un cafetín en Aguadilla, en el que se presentaron, como entre diez y diez y media de la noche, Cayetano Cedeño y el interfecto Francisco Ortiz, Jr., quienes ordenaron una botella de ron. Después de haber consumido el ron, salieron a la calle ambos individuos y se situaron frente al cafetín. Allí fué el acusado y les dijo que ellos no habían pagado por el ron y que hicieran el favor de ir a pagar. El interfecto le contestó que no se apurase tanto, pues él era persona bien conocida en Aguadilla y no se iba a embarcar por una cuarta de ron.
Declaró Cedeño, que después de ocurrido lo que acabamos de relatar, los tres caminaron hacia el cafetín; yendo delante *88el acusado, detrás de él el interfecto y en último término Ce-deño; que todos iban en actitud pacífica; que al llegar al cafetín el interfecto le dijo al acusado: “Yo no me voy a embarcar por quince centavos; déjame quieto”; que al lle-gar a la puerta entró primero el acusado “y no bien penetró Francisco en el cafetín, que puso el pie en el primer esca-lón, este acusado le metió el primer macanazo”, con una tranca; que el interfecto no le hizo nada al acusado antes de que éste le diera; que el interfecto no llevaba nada en la mano; que el acusado le dió a Ortiz dos trancazos, el pri-mero en el cuerpo y el segundo en la cabeza; que la única razón que pudo tener el acusado para atacar a Ortiz fué que no se le pagó el jon, porque allí no medió nada más entre ellos; que ni el declarante ni el interfecto estaban en ese momento en estado de embriaguez, pues entre los dos habían tomado solamente lo qué llaman una cuarta.
Plácido Román, como testigo de cargo, declaró que se en-contraba en el cafetín en el momento en que el acusado agre-dió a Ortiz; que el acusado sirvió una cuanta de ron a Ortiz y a Cedeño, quienes después de tomársela salieron sin pa-gar; que el acusado salió en busca de ellos y les dijo en buenas maneras que vinieran a pagar; que entonces ellos vinieron hacia el cafetín y al venir “Ortiz como que quiso acometerle a Miguel y entonces Miguel corrió y cogió la tranca y le dió un trancazo”; que en ese momento Ortiz no tenía nada en la mano, ni agredió al acusado, solamente se le fué encima, diciéndole “que es lo que tú quieres” y en-tonces el acusado le dió el trancazo.
La declaración de Angel González, dueño del cafetín, co-rroboró en todos sus detalles la prestada por Plácido Román. Jesús Grajales, mozo del cafetín, declaró en el mismo sen-tido que su patrono, añadiendo que él vió lo que pasó en la calle entre el acusado y Ortiz y Cedeño; que allí ellos tuvie-ron palabras, que el declarante no entendió muy bien; que después de esas palabras el acusado se fué al cafetín, an-*89dando ligero, entró y se situó en la puerta; que cuando llegó Ortiz se paró en el escalón y entonces el acusado le dio con la tranca; que ni antes ni en el momento en que recibió el trancazo Ortiz le hizo algo al acusado; que “no hubo ata-ques ni agresión por parte de Ortiz ni de Cedeño para el acusado”; que Cedeño tuvo palabras allí, pero fué después del trancazo; que en el momento de recibir el trancazo Ortiz no tenía nada en sus manos, ni tampoco Cedeño.
Juan Cordero Arbona, dueño de un negocio de frutan si-tuado frente al cafetín, relató los hechos substancialmente en la misma forma que los demás testigos. Añadió, que estando •él en su carrito de frutas vió a Ortiz y Cedeño cuando pa-saron por allí y oyó cuando el acusado llamó a Ortiz y le ■dijo “¿quién va a arreglar eso?”; que Ortiz respondió: “Ah, Yen acá”; que el declarante se despreocupó y siguió ven-diendo, y momento después vió al acusado que se dirigía a paso ligero hacia el cafetín y a Ortiz y Cedeño detrás, an-dando ; que al pasar junto al puesto de frutas Cedeño le dijo a Ortiz: “Vente Panchito, que eso no es nada”; que al lle-gar frente al cafetín Ortiz se quedó parado en la acera, frente a la puerta y entonces salió el acusado y le dijo: “¿A cuenta de qué se van a beber eso?; a cuenta de abusador y de fregao; ven dame ahora”; que al oír esas palabras, Ortiz se acercó a la puerta y entonces el acusado le dió el tran-cazo; que ni Ortiz ni Cedeño le hicieron nada en momento alguno al acusado; y que ni el uno ni el otro tenían armas •en las manos mientras se desarrollaban los hechos.
Francisco González Suárez, abogado, declaró que se en-contraba en el puesto de Arbona comprando unas frutas cuando oyó la conversación en que el acusado le decía a Ortiz que si se iba a ir sin pagar y. éste le decía que no, que eso era poca cosa, que él era de aquí y no se iba a ir; que entonces el acusado le dijo a Ortiz que fuera al cafetín para •que le dijera eso al dueño; que fuera de esas palabras, no •ocurrió nada entre el acusado y los otros dos y que no vió *90que éstos tuviesen algo en sus manos ni antes ni después de la agresión a Ortiz por el acusado. Su declaración, en cuanto a la forma en que el acusado agredió a su víctima, coincide con las de los testigos que le precedieron.
Las declaraciones del acusado y de sus testigos tendieron a sostener que el acusado había actuado en legítima defensa; que cuando el acusado llamó a Ortiz para cobrarle el im-porte del ron, Ortiz le dijo “ven acá que te voy a pagar”; que el acusado, creyendo que le iban a pagar se acercó a Ortiz y entonces éste le' agarró fuertemente por un brazo, mientras Cedeño le daba una pescozada; que entonces el acusado huyó, temiendo que le fueran a agolpear (sic); que en el momento en que él le dió el trancazo a Ortiz éste se le fué encima y le tiró pero no llegó a darle. La defensa presentó prueba para sostener que el interfecto era hombre penden-ciero, de mala reputación y físicamente más fuerte que el acusado. El acusado admitió en su declaración que ni Ortiz ni Cedeño tuvieron en momento alguno, en sus manos, cu-chillos u otra clase de armas.
El conflicto que surge de toda la prueba fué resuelto por el jurado en contra del acusado. Y siendo la prueba de cargo, a la que dió crédito el jurado como único juez de los hechos, suficiente para sostener el veredicto, es nuestro de-ber respetar el fallo y confirmar la sentencia recurrida.
No puede quejarse el -acusado apelante de la pena que le ha sido impuesta — un año de presidio — por haber dado muerte a un ser humano, sin justificación alguna. Creyó tal vez el juez sentenciador, erróneamente a nuestro juicio, que la recomendación de clemencia hecha por el jurado le obligaba a él a imponer una pena que no guarda proporción con la gravedad de los hechos y circunstancias del caso.
La corte inferior, actuando dentro de los límites del es-tatuto que castiga con una pena máxima de diez años de pre-sidio el delito de homicidio voluntario, sin ignorar la reco-mendación del jurado, pudo haber impuesto una pena inter-*91media, como justo castigo por el delito cometido. Y este tribunal la hubiese sostenido. Las penas no deben ser exce-sivas, pero tampoco deben ser tan benignas que puedan lle-var al ánimo de los ciudadanos la idea de que en nuestra sociedad es posible disponer de la vida de nuestros semejan-tes a tan bajo precio.

Debe confirmarse la sentencia.

El Juez Asociado Sr. Snyder no intervino.